IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


NAJEE FAUCETT,                           )
                                         )
             Appellant,                  )
                                         )
      v.                                 )   C.A. No. N22A-03-008 VLM
                                         )
UNEMPLOYMENT INSURANCE                   )
APPEAL BOARD,                            )
                                         )
             Appellee.                   )
                                         )

                                     ORDER


                             Submitted: July 8, 2022
                             Decided: August 1, 2022


  Upon Consideration of Appellant’s Appeal of the Decision of the Unemployment
                    Insurance Appeal Board, AFFIRMED.




Najee Faucett, Pro Se.

Victoria E. Groff, Esquire, Department of Justice, Wilmington, DE. Attorney for
Appellee Unemployment Insurance Appeal Board.




MEDINILLA, J.
                                  I.     INTRODUCTION

       Appellant, Najee Faucett (“Appellant”), appeals a decision of the Unemployment

Insurance Appeal Board (“Board”) that declined to hear Appellant’s untimely appeal.

Upon consideration of the arguments, submissions of the parties, and the record in this

case, the Court hereby finds as follows:

       1.      Appellant was employed by Gulf Trainer USA Wilmington (“Employer”)

as a casual/seasonal worker from January 20, 2015, to the date of his termination on

October 3, 2021. 1 Appellant worked on an as-needed basis and was not guaranteed

hours.2

       2.     Appellant filed a claim with the Division of Unemployment Insurance (the

“Division”) and a hearing was held before an Appeals Referee on November 4, 2021. 3

That same day, the Appeals Referee determined Appellant was disqualified from

receiving unemployment insurance benefits.4

       3.     On November 16, 2021, Appellant appealed the Appeal’s Referee

decision.5 On January 6, 2022, the Board determined the appeal was untimely filed and

declined to exercise its discretion under 19 Del. C. § 3320 to accept the untimely




1
  Record, Referee’s Decision, at 43.
2
  Id.
3
  See Record, Transcript of Proceedings dated November 4, 2021, at 22–41. The claim was
referred to the Appeal’s Referee by the Claims Deputy. See Record, Notice of Claims Deputy
Determination, at 49.
4
  See Record, Referee’s Decision, at 42–45.
5
  See Record, Email from Appellant dated November 16, 2021, at 21.
                                              2
request.6 Appellant requested a rehearing on January 12, 2022,7 which the Board

denied on March 3, 2022.8

       4.     On March 23, 2022, Appellant filed a notice of appeal with this Court.

Briefs were filed on May 28, June 21, and July 5, 2022. This matter was assigned to

this Court on July 8, 2022. This matter is now ripe for decision.

                              II.     STANDARD OF REVIEW

       5.     On an appeal from the Board, this “[C]ourt must determine whether the

findings and conclusions of the Board are free from legal error” and whether they are

“supported by substantial evidence in the record.” 9 Substantial evidence is “such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” 10 The Court does not “weigh the evidence or make determinations based

on credibility or facts.” 11 Absent an abuse of discretion by the Board, this Court will

uphold the Board’s determination.12




6
  See Record, Board Decision dated January 6, 2022, at 15–19.
7
  See Record, Email from Appellant dated January 12, 2022, at 12.
8
  See Record, Board Decision dated February 2, 2022, at 7–10.
9
  Wilson v. Unemployment Ins. Appeal Bd., 2011 WL 3243366, at *2 (Del. Super. July 7, 2011)
(citing Unemployment Ins. Appeal Bd. v. Martin, 431 A.2d 1265, 1266 (Del. 1981)).
10
   Byrd v. Westaff USA, Inc., 2011 WL 3275156, at *1 (Del. Super. July 29, 2011) (quoting
Oceanport Industries, Inc. v. Wilm. Stevedores, Inc., 636 A.2d 892, 899 (Del. 1994)).
11
   Id. (citing Johnson v. Chrysler Corp., 203 A.2d 64, 66 (Del. 1965)).
12
   See Funk v. Unemployment Ins. Appeal Bd., 591 A.2d 222, 225 (Del. 1991).
                                             3
                                      III.    DISCUSSION

       6.      Appellant appeals the Board’s decision seeking “the funds that [he]

claimed that [he has] not been paid for.” 13 He states four reasons why this Court should

rule in his favor but fails to cite any legal authority in support. 14 In response, the State

argues the Board’s decision should be upheld because the Board acted within its

discretion under 19 Del. C. § 3320 when it declined to accept Appellant’s untimely

appeal. 15 Similarly, the State asserts the Board did not abuse its discretion where it

denied Defendant’s request for a rehearing.16

       7.      Under 19 Del. C. § 3318(c), the decision of the Appeal’s Referee “shall

be deemed to be final unless within 10 days after the date of notification or mailing of

such decision further appeal is initiated.” 17 In denying Appellant’s appeal, the Board

noted the last day for Appellant to file an appeal with the Board was November 14,

2021, and Appellant’s appeal was filed on November 16, 2021. 18                      The Board

acknowledged that it may exercise discretion under 19 Del. C. § 3320 to accept an

untimely request in “severe circumstances” and declined to do so.19



13
   Appellant Opening Brief, D.I. 15.
14
   See generally Appellant Reply Brief, D.I. 17 (In support Appellant states: (1) he is hard
working and this situation is a result of the COVID-19 pandemic; (2) “[he] has never tried to get
over on the system for money of fraud” and is struggling financially; (3) various struggles over
the past five years; and (4) he has done everything the Department of Labor has asked him to
do.).
15
   See State’s Letter in Response, D.I. 16, at 1–2.
16
   See id. at 3.
17
   19 Del. C. § 3318(c).
18
   Record, Board Decision dated January 6, 2022, at 15.
19
   Id. at 16.
                                                4
       8.     The Board considered that Appellant chose to file his appeal by email and

later expressed wifi connection concerns.20 The Board determined there was “no

evidence of Departmental error that prevented [Appellant] from filing a timely appeal .

. . .” 21 The Board further found that Appellant did not provide “any evidence of any

severe circumstances sufficient to justify the exercise of the Board’s discretion . . . .” 22

It is not an abuse of discretion for the Board to decline to hold a hearing 23 and the

Board’s power to accept an untimely appeal is discretionary. Here, the Board’s decision

is supported by substantial evidence.

       9.     Appellant has failed to establish that the Board abused its discretion in

denying his appeal or his request for reargument. The record supports the Board’s

decision to deny Appellant’s request for appeal and a new hearing. The Board did not

abuse its discretion and there is no error of law. For the foregoing reasons, the Board’s

decision is AFFIRMED.

       IT IS SO ORDERED.

                                                          /s/ Vivian L. Medinilla
                                                          Vivian L. Medinilla
                                                          Judge



20
   Record, Board Decision dated February 2, 2022, at 7–8.
21
   See Record, Board Decision dated January 6, 2022, at 16; see also Record, Board Decision
dated February 2, 2022, at 8 (“There is no evidence of administrative error by the Department
that caused the delay….”).
22
   See Record, Board Decision dated January 6, 2022, at 16; see also Record, Board Decision
dated February 2, 2022, at 8 (“…nor is there any evidence of severe circumstances in which the
interests of justice require the Board to accept an untimely appeal under § 3320.”).
23
   See Straley v. Advance Staffing, Inc., 984 A.2d 124, 2009 WL 3451913, at *2–3 (Del. 2009).
                                               5